SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 23, 2014 HOME BANCORP WISCONSIN, INC. (Exact Name of Registrant as Specified in Charter) Maryland 000-55183 46-3383278 (State or Other Jurisdiction Identification No.) (Commission File No.) (I.R.S. Employer of Incorporation) 3762 East Washington Avenue, Madison, Wisconsin (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(608) 282-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 23, 2014, Home Bancorp Wisconsin, Inc. (the “Company”), the holding company for Home Savings Bank (the “Bank”), issued a press release announcing that it completed its stock offering in connection with the mutual-to-stock conversion of the Bank on April 23, 2014. The Company sold 899,190 shares of common stock at $10.00 per share in its subscription and community offerings for gross proceeds of approximately $9.0 million, including 71,935 shares purchased by Home Savings Bank’s employee stock ownership plan.The Company’s press release is included as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits Exhibit Description Press Release, dated April 23, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HOME BANCORP WISCONSIN, INC. DATE: April 23, 2014 By: /s/ James R. Bradley James R. Bradley President and Chief Executive Officer
